Dear Mr. McHugh:
You have requested an opinion of the Attorney General's Office regarding the use of property belonging to the city of St. Martinville (City), in particular City Hall, for political purposes.  You specifically state that on two occasions "meetings" may have been held in offices within the City Hall building after normal working hours.  Furthermore, it was suggested that these "meetings" may have been political in nature, as a card was left behind after one meeting that purported to urge a vote for an individual running for a local public office.
In answer to your question, I refer you to Article 11, Section 4
of the Louisiana Constitution of 1974 which provides as follows:
     "Section 4.  No public funds shall be used to urge any elector to vote for or against any candidate or proposition, or be appropriated to a candidate or a political organization.  This provision shall not prohibit the use of public funds for dissemination of factual information relative to a proposition appearing on an election ballot."
R.S. 18:1465 contains this same prohibitory language and further provides:
     "B.  Whoever violates any provision of this Section shall be fined not more than five hundred dollars or be imprisoned for not more than six months or both.  On a second offense or any succeeding offense, the penalty shall be a fine of not more than one thousand dollars or imprisonment for not more than one year, or both."
The above provisions are designed to prevent public officials from using public funds to support or oppose candidates, parties or propositions.  While the primary focus of these provisions relate to elections, they may be pertinent to the issue at hand if "meetings" of a political nature were facilitated by the use of public property.  See Attorney General Opinion No. 76-307.
Furthermore, Article 7, Section 14(A) provides the following with regard to prohibited uses of public funds and property:
     "Except as otherwise provided by this constitution, the funds, credit, property, or things of value of the state or any political subdivision shall not be loaned, pledged, or donated to or for any person, association or corporation, public or private."  (Emphasis added.)
This office has previously opined that the prohibition contained in Section 14 is applicable to the use of public funds and property to advocate the self-interest of public officials. Attorney General Opinion No. 90-126A.  Thus, while the constitution grants to every individual the freedom to express his or her political views and hold public office, public funds and/or property cannot be used to further these endeavors.
Therefore, it is the opinion of this office that the use of the St. Martinville City Hall building for political purposes (e.g., organizing and/or planning political campaigns, etc.) is contrary to public policy and constitutes a violation of Article 11, Section 4, and Article 7, Section 14 of the Louisiana Constitution.
We trust that this sufficiently answers your inquiries.  Please advise if we may be of any further assistance in this matter.
With kindest regards, I am
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
BY: ROBERT E. HARROUN, III Assistant Attorney General RPI/Rob3/bb 0327R